DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 08/16/2021
Claims 1, 9 and 14 have been amended.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 08/16/2021 regarding the rejection under 35 USC § 103 have been fully considered. Applicant argues that “…the citations to Ku provided by the Examiner merely indicate that IP addresses are passed around between various SBCs within a SIP message. This does not appear to be an instruction by a first SBC in the particular signaling message to forward that particular signaling message to a second SBC.” (Applicant’s Remarks/Argument, page 10)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2012/0294302, hereinafter “Ku”) in view of Shapira et al. (US 2018/0041641, hereinafter “Shapira”) further in view of Baeder et al. (US 2007/0036151, hereinafter “Baeder”) and Lyons et al. (US 2012/0243549, hereinafter “Lyons”).

Regarding Claim 1, Ku teaches a computing device, for providing a network-based communication service (e.g., application servers (ASs) 117 that can provide a variety of services to IMS subscribers [Fig. 1]), the device comprising: a processor (Fig. 6, Processor 602); a memory (Fig. 6, Memory 604), the memory storing instructions (Fig. 6, Instruction 624), which when executed, cause the processor to perform operations (⁋ 0047) comprising: determining that a communication session is to be setup between a first computing device and a second device (e.g., communication devices (CD) 101, 102, 103, 105 in Fig. 1) the communication session routed partially over a telephone network ([0012], controller receives a call request from a first end user device …transmit the call request over a network to an intermediate server for establishing a voice call ;
identifying a first session border controller (SBC) that is to interface with the telephone network during the communication session ([⁋ 0012], determine a second session border controller device associated with the second end user device based on identification information of the second end user device. … The second session border controller device is associated with the second end user device [⁋ 0021], Identification information associated with the end user devices, such as E. 164 telephone number and/or uniform resource indicators, can be utilized to 
causing establishment of the communication session by sending a Session Initiation Protocol (SIP) signaling message (e.g., enable the calling and called parties to engage in voice and/or data communications), …the signaling message instructing the first and second SBCs to use the media path ([Fig. 1, ⁋ 0018], …identify a terminating S-CSCF 114 associated with a terminating IMS CD such as reference 102. Once identified, the I-CSCF 107 can submit the SIP INVITE message to the terminating S-CSCF 114. The terminating S-CSCF 114 can then identify a terminating P-CSCF 116 associated with the terminating CD 102. The P-CSCF 116 may then signal the CD 102 to establish Voice over Internet Protocol (VoIP) communication services, thereby enabling the calling and called parties to engage in voice and/or data communications. … communications between an IMS CD 101 to a P-CSCF 104 can be through a First Server 132, which may be known as a Session Border Controller (SBC). Similarly, …communications between an IMS CD 103 to a P-CSCF 116 can be through a Second Server 134).
However, Ku does not explicitly teach determining a network location where the first computing device is located; determining a media path for the communication session based upon a media path setting, the network location of the first computing device, and the first SBC, the media path including the first SBC.
Shapira teaches determining a network location where the first computing device is located ([⁋ 0007], Receiving call request with metadata of requesting device and requesting member; [⁋ 0008] Identifying geographical and logical location of requesting member and call destination based on received meta data; [⁋ 0010] Determining call routing method based on location data. [⁋ 0055], … meta data may include the Device location, based on its IP address. [Fig. 3, ⁋ 0057], In 203, the Backend Server 116, calculates the location of User A 160. It does so by analyzing the network address of his Device 161. [See also, Fig. 5, ⁋ 0070]); determining a media path for the communication session based upon a media path setting (e.g., local routing of the media), the network location of the first computing device (e.g., calculates the location of User …by analyzing the network address of his Device), and the first SBC (SBC 122), the media path including the first SBC (Fig. 3, ⁋ 0057], the Backend Server 116, calculates the location of User A 160. It does so by analyzing the network address of his Device 161, along with any supporting meta data and information sent by User A 160 in his request or in previous requests. The calculation of location will try to pinpoint the user's location geographically as well as find out its network location--inside the corporate managed network or outside of the corporate network. [⁋ 0058] In 204, the Backend Server 116 checks if the session requested by User A 160 is allowed. This 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shapira with Ku in order to determine  communication path based on the network location of the caller device and the location of the SBC of the recipient device,  because it would have enabled the system to makes decision on the best way to initiate a communication session between two or more users take into consideration data retention, governance, regulation and call quality as well as other aspects of the call [Shapira, ⁋ 0003-0004].
Ku in view of Shapira do not explicitly teach, however, Baeder teaches the first SBC is not reachable over a first network by the network-based communication service; identifying a second SBC which is reachable  over the first network by the network-based communication service, the first SBC reachable by the second SBC over a second network ([Fig. 4, ⁋⁋ 0056-0057], …a first IP network A 401 is connected at three points via respective SBCs 406, 406', and 406'' to an interconnection network 410. In the interconnection network 410, there are eight SBCs 407b-407i, each of which interfaces a further IP network C-I 420b-420i, respectively. If a subscriber located in IP network A places a call from his telephone set 400 to another subscriber who is located in another IP network, Softswitch 403 provisions an RTP connection from Access Gateway 405 to SBC 406 and forwards the signaling information to Softswitch 411 of the interconnection gateway 411. Softswitch 411 in turn provisions a connection to the SBC that connects to the corresponding IP network of the called subscriber and the Softswitch of the addressed network provisions an RTP connection to the called subscriber. [Fig. 5, 0058-0059], In IP network 501, there are a Softswitch 503 and a SBC 506, which builds the interface to the network of an operator B 520. The network operator B 520 has an IP network domain 521 and an own interconnection network 510. The interconnection network 510 contains five SBCs 507, 508a-508d and a Softswitch 511 for call control. The four SBCs 508a-508d connect to respective four SBCs 509a-509d in the IP network domain B 521, while SBC 507 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Baeder with Ku and Shapira in order to communicate with the primary/destination SBC using other SBC in an interconnected network,  because it would have enabled the system to transmitting a call using voice over IP technique over at least two network domains through an interconnection domain for provisioning connections [Baeder, ⁋ 0015].
While, as aforementioned, Ku teaches establish communication session by signaling calling parties  to engage in voice and/or data communication using a first SBC 132 and second SBC 134 [⁋ 0018], however Ku in view of Shapira and Baeder do not explicitly teach, but Lyons teaches sending a Session Initiation Protocol (SIP) signaling message to the second SBC, the signaling message instructing the second SBC to forward the signaling message to the first SBC, …the signaling message including the instructions to forward the signaling message to the first SBC and the media path ([⁋ 0028] communication session setup request messages comprise Session Initiation Protocol, SIP, messages, the preceding device connectivity data is included in a Session Description Protocol, SDP, field, and the preceding device connectivity data is included in a Session Description Protocol, SDP, extension field. [Fig. 2, ⁋⁋ 0077-0079] teach determining the media data flows between Phone 1 and Phone 2 passing via both SBC 1 and SBC 2, instruction the media path for the communication session includes Phone 1, SBC 1, SBC 2 and Phone 2. [Fig 3, 0114] Lyons teaches determining the media path where the media path established for the communication session between Phone 1 and Phone 2 can bypass both SBC 1 and SBC 2. [Fig. 4, 0124], teaches media path for the communication session includes Phone 1, SBC 1 and Phone 2, but not SBC 2, i.e. the media path bypasses SBC 2.  [Fig. 5, 0138], teach determining media path where the media path for the communication session only includes Phone 1, SBC 2 and Phone 2, i.e. the media path bypasses SBC 1. Therefore, Lyons controlling establishment of a media path for communication sessions using one or more SBCs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lyons with Ku, Shapira and Baeder in order to determine  media path for a SIP communication 

Regarding Claim 2, Ku teaches the computing device of claim 1, wherein the communication session is a voice call ([⁋ 0019], If the terminating CD is a PSTN CD …. enable the calling and called parties to engage in voice communications).

Regarding Claim 3, Ku in view of Baeder and Lyons do not explicitly teach, however, Shapira teaches  the computing device of claim  1,  wherein  the first SBC is located in a same network site as the first computing device and the media  path setting indicates a local only mode or a bypass mode, wherein the operation of determining the media path comprises determining that the media path is from  the first computing device to the first SBC without traversing through the second SBC ([⁋ 0060], checks if local routing of the media is mandated which required routing the call through at least one designated communication/switching server. [Fig. 6, ⁋ 0071], when the routing decision module receives a call request along with meta data from user’s device, a call 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shapira with Ku, Baeder in order to determine communication path locally through the SBC of the local network without traverse through a second SBC,  because it would have enabled the system to using the shortest path to create the communication.

Regarding Claim 4, Ku in view of Shapira and Baeder do not explicitly teach, however, Lyons teaches the computing device of claim 1, wherein the first SBC is not located in a same network site as the first computing device, the first computing device and the first SBC are on the second network, and the media path setting indicates a bypass mode (e.g., retrieving bypass mode data, the bypass mode data indication a bypass mode setting [⁋ 0019]. determining from the bypass mode data that the media gateway may be bypassed in the media path [⁋ 0020]), and wherein the operation of determining the media path comprises determining that the media path is from the first computing device to the first SBC without traversing through the second SBC ([Fig. 1, ⁋ 0066], Endpoint device 100 is connected to media gateway 102 (`SBC 1`) which is in turn connected to network 106. Endpoint device 112 is connected to media gateway 108 (`SBC 2`) which is in turn connected to network 106. [Fig. 4. ⁋ 0124], FIG. 4 can be implemented in a system as depicted in FIG. 1. …the signaling path for the communication session includes Phone 1, SBC 1, SBC 2 and Phone 2. However, the media path for the communication session includes Phone 1, SBC 1 and Phone 2, but not SBC 2, i.e. the media path bypasses SBC 2. [Fig. 4, ⁋⁋ 0126-0134] discloses detail steps (steps 4a-4h) to determine the media path from Phone 1 to Phone 2. [⁋ 0035], Media data then flows between Phone 1 and Phone 2 passing via SBC 1 but not SBC 2, i.e. media data flowing from Phone 1 is passed to SBC 1 as per item 400 in FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lyons with Ku, Shapira and Baeder in order to bypass SBC to create media path between two device,  because it would have enabled the system to avoid wastage of network resources and degraded media quality [Lyons, ⁋ 0006].

Regarding Claim 5, Ku in view of Shapira and Baeder do not explicitly the computing device of claim 1, wherein the first SBC is not located in a same network site as the first computing device and the media path setting indicates a local only mode, and wherein the operation of determining the media path comprises determining that the media path is from the first computing device to the first SBC through the second SBC ([Fig. 1, ⁋ 0066], Endpoint device 100 is connected to media gateway 102 (`SBC 1`) which is in turn connected to network 106. Endpoint device 112 is connected to media gateway 108 (`SBC 2`) which is in turn connected to network 106. [Fig. 2, ⁋⁋ 0070-0077] discloses detail steps (steps 2a-2h) to determine the media path from Phone 1 to Phone 2. [⁋ 0078], Media data then flows between Phone 1 and Phone 2 passing via both SBC 1 and SBC 2, i.e. media data flowing from Phone 1 is relayed first via SBC 1 and then via SBC 2 and on to Phone 2. Similarly, media data flowing from Phone 2 is relayed first via SBC 2 and then via SBC 1 and on to Phone 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lyons with Ku, Shapira and Baeder in order to create media path through a second SBC, because it would have enabled the system for controlling establishment of media paths for communication sessions in a telecommunications network.

 Claim 6, Ku in view of Shapira and Lyons do not explicitly teach, however, Baeder teaches the computing device of  claim  1, wherein  the  network location is within the first network, and wherein the operation of determining the media path comprises determining that the media path is from the first computing device to the first SBC through the second SBC ([Fig. 4, ⁋ 0057], If a subscriber located in IP network A places a call from his telephone set 400 to another subscriber who is located in another IP network, Softswitch 403 provisions an RTP connection from Access Gateway 405 to SBC 406 [e.g., through the second SBC] and forwards the signaling information to Softswitch 411 of the interconnection gateway 411. Softswitch 411 in turn provisions a connection to the SBC [e.g., first SBC] that connects to the corresponding IP network of the called subscriber and the Softswitch of the addressed network provisions an RTP connection to the called subscriber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shapira with Ku, Baeder and Lyons in order to determine communication path to the destination SBC through a second SBC,  because it would have enabled the system to communicate to the destination SBC is the destination SBC is not directly accessible.

 Claim 7, Ku in view of Baeder and Lyons do not explicitly teach, however, Shapira teaches the computing device of claim 1, wherein the operation of determining the network location comprises selecting a network site from a plurality of network sites based upon a network address of the first computing device ([⁋ 0007], Receiving call request with metadata of requesting device and requesting member; [⁋ 0008] Identifying geographical and logical location of requesting member and call destination based on received meta data; [⁋ 0010] Determining call routing method based on location data. [⁋ 0055], … meta data may include the Device location, based on its IP address. [Fig. 3, ⁋ 0057], In 203, the Backend Server 116, calculates the location of User A 160. It does so by analyzing the network address of his Device 161. The calculation of location will try to pinpoint the user's location geographically as well as find out its network location--inside the corporate managed network or outside of the corporate network, and the specific corporate Office 100 location. It then calculates the location of User B 170 by any information it has on it from past interactions or registration information sent by User B 170 to the Backend Server 116 or the Signaling Server 115. Therefore, it is apparent that Shapira teaches identify the network of the caller, based on the IP address and also identify/select the location of the callee).
It would have been obvious to one of ordinary skill in the art before the 

Regarding Claim 8, Ku teaches the computing device of claim 1, wherein  the signaling  message is a Session Initiation Protocol (SIP) invite or re-invite message ([⁋ 0017], To initiate a communication session between CDs, an originating IMS CD 101 can submit a Session Initiation Protocol (SIP) INVITE (Invite) message to an originating P-CSCF 104 which communicates with a corresponding originating S-CSCF 106).

Regarding Claim 9, while Ku teaches the computing device of claim 8, wherein the signaling message comprises protocol extensions added to the SIP invite or re-invite message ([Fig. 4, ⁋ 0031], …insert a header into a message to be delivered to the second SBC. The header can include the last updated IP address for the first SBC. The header can also include additional information, such as an E. 
However, Ku in view of Shapira and Baeder do not explicitly teach, but Lyons teaches wherein the instructions to forward the signaling message to the first SBC and the media path are included in the protocol extensions ([⁋ 0028], communication session setup request messages comprise Session Initiation Protocol, SIP, messages, the preceding device connectivity data is included in a Session Description Protocol, SDP, field, and the preceding device connectivity data is included in a Session Description Protocol, SDP, extension field. [⁋ 0109] …inserts media connectivity settings associated with Phone 1 and media connectivity settings associated with SBC 1 into the SDP extension field of the outbound communication session setup request message. [⁋ 0110], The media connectivity settings are also inserted into the extension field of the outbound communication session setup request message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lyons with Ku,  

Regarding Claim 10, Ku in view of Shapira and Baeder do not explicitly teach, however, Lyons teaches the computing device of claim 1, wherein the operation of determining that the communication session is to be setup between a first computing device and a second device comprises receiving an invite message from the second SBC ([Fig. 3a, ⁋ 0104], Phone 1 initiates a communication session with Phone 2, a communication session setup request message in the form of a SIP Invite signaling message is transmitted to SBC 1 in step 3a. [⁋ 0106], SBC 1 transmits an outbound communication session setup request message to SBC 2 in the form of an Invite message), and wherein the operation  of identifying  the second  SBC comprises determining a source of the invite message and wherein the operation of identifying the first SBC comprises identifying the first SBC from the invite message ([Fig. 2, ⁋ 0071] SBC 1 forwards the Invite message according to its routing rules in step 2b. SBC 1 alters the SDP for the Invite message of step 2b to refer to an address associated with SBC 1[e.g., source of the invite message] ⁋[0072], SIP registrar 114 looks up phone2@largeent.net in registration database 116, resulting in the communication 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lyons with Ku, Shapira and Baeder in order to initiate a communication using SIP invite message which include the address associated with SBC that sending the invite message, because it would have enabled the system to transmit media during the communication session.

Regarding Claim 11, Ku teaches the computing device of claim l, wherein the operation of determining that the communication session is to be setup between a first computing device and a second device comprises receiving a call notification from the first computing device, and wherein the operation of identifying a first session border controller (SBC) to route the communication session comprises identifying the first SBC based upon a phone number of the second device ([⁋⁋ 0017-0018], To initiate a communication session between CDs, an originating IMS CD 101 [e.g., first device] can submit a Session Initiation Protocol (SIP) INVITE message to an originating P-CSCF 104 which communicates with a corresponding originating S-CSCF 106. …the originating S-

Claim 12, Ku teaches the computing device of claim 1, wherein the telephone network is a public switched telephone network (PSTN) (Fig. 1 PSTN network 160).

Regarding Claim 13, Ku teaches the computing device of claim 1, wherein the telephone network is a cellular network ([Fig. 1, ⁋ 0015], a cellular communication network 123 with a plurality of base stations 121 that provide wireless communication services).

Claims 14-20 are rejected under the same rationale as claims 1, 3–7 and 10, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

/LANCE LEONARD BARRY/          Primary Examiner, Art Unit 2448                                                                                                                                                                                              

/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448